Pfeifer, J.,
concurring in judgment only.
{¶ 20} I would not decide this case based on laches. See State ex rel. Ascani v. Stark Cty. Bd. of Elections (1998), 83 Ohio St.3d 490, 495, 700 N.E.2d 1234 (Pfeifer, J., concurring). See, also, State ex rel. Wolfe v. Delaware Cty. Bd. of *261Elections (2000), 88 Ohio St.3d 182, 186-187, 724 N.E.2d 771 (Pfeifer, J., dissenting). I concur in judgment only because I would dismiss this case on the merits.
Mark Steven Colucci, for relators.
Linnen Co., L.P.A., and Jerome T. Linnen Jr., for respondents Anthony Stankiewicz and Campaign to Elect Anthony Stankiewicz Sheriff.